Citation Nr: 1436477	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and S. G. 



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to September 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2012, the Veteran testified before a Veteran's Law Judge (VLJ), the transcript of which is of record.  In March 2013, the Board reopened the claim of entitlement to service connection for a back disability and remanded the reopened claim on the merits, and also remanded the claims of entitlement to service connection for a neck disability and a right hip disability, to the agency of original jurisdiction (AOJ) for a VA examination.  Thereafter, in July 2013, the Board advised the Veteran by letter that the VLJ who conducted the January 2012 hearing was no longer employed by the Board and that he had the right to another hearing by a VLJ who would decide the appeal.  In July 2013, Veteran requested another Board hearing and the case was remanded to the AOJ in August 2013 to schedule a hearing.  In March 2014, the Veteran and a witness testified before the undersigned VLJ who will now decide the appeal, the transcript of which is of record.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).

In March 2013, the Veteran submitted additional medical records and waived RO review of the new evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, Virtual VA contains VA treatment records, associated with the claims file in November 2013, subsequent to the most recent April 2013 supplemental statement of the case; and neither the Veteran's representative nor the Veteran waived RO review of the this evidence.   However, as the case must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee condition, posttraumatic stress disorder (PTSD), as well as claims to reopen service connection for an acquired psychiatric disorder, other than PTSD, and bilateral foot condition, have been raised by the record in a September 2013 application for benefits, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in March 2013, to afford the Veteran another examination for the claims herein on appeal.  In March 2013, Board specifically noted that the Veteran is competent to report the onset of back neck and hip pain during service, as well as the injuries that precipitated the pain.  The VA examiner was asked to provide an opinion assuming the Veteran's history of in-service injuries, a parachute jump that went awry in 1957 and a truck accident in 1957, were true.  The Veteran was provided with another VA examination in April 2013; however, the Board finds that the VA examiner's opinion is inadequate as it did not address the Veteran's statements and testimony that his pain associated with these claims onset during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Instead the April 2013 VA examiner provided a rationale that stated the lumbar and cervical spine disabilities were likely the result of aging because there was no restriction on the Veteran's duties during service and the Veteran's separation examination was normal.  However, the April 2013 VA examination report does not address a September 2011 VA radiology report which found a slight anterior wedging of T12 body, probably due to an old compression fracture.  A similar finding was also noted in an October 2006 VA treatment record, which noted, probably old injury of T12 vertebral body with anterior shaped deformity.  The Board also notes the Veteran initially filed a claim for a back disability in October 1970, and a November 1970 VA examination found a history of lumbar spine strain, which provides an indication of a long-term issue.  

The Board also notes that the April 2013 VA examiner does not address all diagnoses of record, specifically the September 2011 VA radiology report also noted lower lumbar facet arthropathy.  A January 2009 private treatment record provided a diagnosis of brachia neuritis or radiculitis, not otherwise specified, of the cervical region.  An August 2012 private treatment record, diagnosed lumbar lumbosacral subluxation and sciatic neuralgia.   Thus, the Board finds the April 2013 VA examination is inadequate as it does not address all the diagnoses of record or reconcile all the evidence of record, and thus, a new VA examination is warranted for the Veteran's neck claim and back claim, for the reasons detailed above.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, as the April 2013 VA examiner noted the Veteran's right hip issue could be attributed to the Veteran's lumbar degenerative disc disease, and as such, the Board finds these claims are inextricably intertwined and the Veteran's right hip claim should be re-considered when the development is completed for entitlement to service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back, hip, and/or neck disability diagnosed during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should address the following: 

* For each back, hip, and neck disability diagnosed, during or proximate to the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service.  

* For each diagnosed hip disability, opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed hip disability was caused by, is proximately due to, or chronically aggravated by, a back disability.  

Consideration should be given to the Veteran's theory that his neck and back problems are related to a parachute jump that went awry in 1957, and his back and hip problems are related to a truck accident in 1957, and such incidents during service should be taken as fact.  

Consideration should also be given to the Veteran's lay statements and testimony that he has experienced neck, hip, and back pain during and since service.

The VA examiner should address a September 2011 VA radiology report which found a slight anterior wedging of T12 body, probably due to an old compression fracture and a October 2006 VA treatment record, which noted, probably old injury of T12 vertebral body with anterior shaped deformity.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Finally, readjudicate the issues on appeal, to include service connection for a right hip disability as secondary to a back disability.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



